Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 EXAMINER'S AMENDMENT
An examiner’s amendment to record appear below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fees.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Eric Drennan on 6/14/2022.
          The application has been amended as follows:
In the Claims:

1. (Amended) A computer-implemented method for acquiring an estimator             
                
                    
                        G
                    
                    ^
                
            
         to be used for 2-class classification of a specific subject as a patient of a specific disease using a computing device, the method comprising steps of: 
using the computing device, acquiring sample data (Y1, X1), …, (Yn, Xn), which is independently and identically distributed, and which corresponds to concentrations of specific substances included in biological samples acquired from subjects, wherein n is the number of the sample data, Xi = (1, Xi1, …, Xid)T ∈ X ⊂ Rd is a d-dimensional vector, Yi has each set as respectively corresponding to [[two]] one of two classes; 
using the computing device, estimating an unknown parameter β of a model equation
            
                G
                (
                x
                )
                =
                E
                 
                
                    
                        P
                        
                            
                                Y
                                |
                                X
                            
                        
                    
                
                =
                P
                
                    
                        Y
                        =
                        1
                    
                    
                        X
                    
                
                =
                 
                
                    
                        e
                        x
                        p
                         
                        
                            
                                2
                                
                                    
                                        X
                                    
                                    
                                        T
                                    
                                
                                β
                                +
                                2
                                g
                                (
                                X
                                )
                            
                        
                    
                    
                        1
                        +
                        
                            
                                exp
                            
                            ⁡
                            
                                 
                                
                                    
                                        2
                                        
                                            
                                                X
                                            
                                            
                                                T
                                            
                                        
                                        β
                                        +
                                        2
                                        g
                                        (
                                        X
                                        )
                                    
                                
                            
                        
                    
                
            
        
, and
            
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                P
                                (
                                Y
                                =
                                1
                                |
                                X
                                )
                            
                            
                                P
                                (
                                Y
                                =
                                -
                                1
                                |
                                X
                                )
                            
                        
                    
                
                =
                
                    
                        X
                    
                    
                        T
                    
                
                β
                +
                g
                (
                X
                )
            
        
, wherein β = (β0, β1, …, βd), X is an independent variable, Y is a dependent variable, and the function g takes a form of a random forest model;
using the computing device,             
                
                    
                        β
                    
                    ^
                
            
        estimating the function g by using the random forest model; and 
using the computing device,             
                
                    
                        g
                    
                    ^
                
            
        estimating the function G as an estimating equation for new data corresponding to concentration of specific substances included in at least one biological sample acquired from the specific [[item]] subject by using the estimator             
                
                    
                        β
                    
                    ^
                
            
         of the unknown parameter β and the estimator             
                
                    
                        g
                    
                    ^
                
            
         of the function g, to thereby acquire an estimator             
                
                    
                        G
                    
                    ^
                
            
         of the function G.

2. ( Amended) The method of Claim 1, further comprising a step of:
using the computing device,             
                
                    
                        G
                    
                    ^
                
            
        with new data Xnew [[is]] inputted, calculating a value of             
                
                    
                        G
                    
                    ^
                
            
        (Xnew) and determining a specific class of the specific [[item]] subject by referring to the value of the calculated             
                
                    
                        G
                    
                    ^
                
            
        (Xnew).

3. (Amended) The method of Claim 1, wherein            
                
                    
                        β
                    
                    ^
                
            
         of the unknown parameter β is calculated by using
            
                
                    
                        β
                    
                    ^
                
                =
                
                    
                        
                            
                                argmin
                            
                            
                                β
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                L
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        ,
                                        
                                            
                                                X
                                            
                                            
                                                i
                                            
                                            
                                                T
                                            
                                        
                                        β
                                    
                                
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                            
                        
                    
                
            
        
            
                
                    
                        
                            
                                 
                                =
                                 
                                
                                    
                                        argmin
                                    
                                    
                                        β
                                    
                                
                            
                            
                                                          
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                l
                                o
                                g
                                ⁡
                                [
                                1
                                +
                                e
                                x
                                p
                                ⁡
                                (
                                -
                                2
                                
                                    
                                        y
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        X
                                    
                                    
                                        i
                                    
                                    
                                        T
                                    
                                
                                β
                                )
                                ]
                            
                        
                    
                
            
        
,
wherein yi is an actually measured Y value of i-th sample data, 
Xi=(1, Xi1, … , XiD)T is an actually measured X value of the i-th sample data, 
Xij is a value of a j-th independent variable of the actually measured X value of the i-th sample data, and
D is the number of independent variables including the j-th independent variable.
 
4. (Amended) The method of Claim 1, wherein            
                
                    
                        g
                    
                    ^
                
            
         
            
                
                    
                        g
                    
                    ^
                
                =
                
                    
                        
                            
                                argmin
                            
                            
                                g
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                L
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                X
                                            
                                            
                                                i
                                            
                                            
                                                T
                                            
                                        
                                        
                                            
                                                β
                                            
                                            ^
                                        
                                        +
                                        g
                                        
                                            
                                                
                                                    
                                                        X
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                            
                        
                    
                
            
        
            
                 
                 
                 
                 
                 
                =
                
                    
                        
                            
                                argmin
                            
                            
                                g
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        [
                                        1
                                        +
                                        
                                            
                                                exp
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        -
                                                        2
                                                        
                                                            
                                                                y
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        X
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        T
                                                                    
                                                                
                                                                
                                                                    
                                                                        β
                                                                    
                                                                    ^
                                                                
                                                                +
                                                                g
                                                                
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ]
                                    
                                
                            
                        
                    
                
            
        
of the function g is calculated by using a negative slope and a tuning parameter λ≥0, and
wherein             
                
                    
                        y
                    
                    
                        i
                    
                
            
         is an actually measured Y value of i-th sample data, 
Xi=(1, Xi1, … , XiD)T is an actually measured X value of the i-th sample data, and 
Xij is a value of a j-th independent variable of the actually measured X value of the i-th sample data.

5. (Amended) The method of Claim 1, wherein estimating the function g includes steps of:
using the computing device, calculating
            
                
                    
                        r
                    
                    
                        i
                    
                
                =
                
                    
                        2
                        
                            
                                y
                            
                            
                                i
                            
                        
                        •
                        e
                        x
                        p
                        ⁡
                        (
                        -
                        2
                        
                            
                                y
                            
                            
                                i
                            
                        
                        •
                        
                            
                                X
                            
                            
                                i
                            
                            
                                T
                            
                        
                        
                            
                                β
                            
                            ^
                        
                        )
                    
                    
                        1
                        +
                        e
                        x
                        p
                        ⁡
                        (
                        -
                        2
                        
                            
                                y
                            
                            
                                i
                            
                        
                        •
                        
                            
                                X
                            
                            
                                i
                            
                            
                                T
                            
                        
                        
                            
                                β
                            
                            ^
                        
                        )
                    
                
                 
                ,
                 
                i
                =
                1
                ,
                 
                …
                …
                .
                .
                ,
                 
                n
            
        
wherein yi is an actually measured Y value of i-th sample data, 
Xi=(1, Xi1, … , XiD)T is an actually measured X value of the i-th sample data, 
Xij is a value of a j-th independent variable of the actually measured X value of the i-th sample data, and
D is the number of independent variables including the j-th independent variable; and 
using the computing device, X) resulting from data             
                
                    
                        {
                        (
                        
                            
                                r
                            
                            
                                i
                            
                        
                        ,
                         
                        
                            
                                X
                            
                            
                                i
                            
                        
                        )
                        }
                    
                    
                        i
                        =
                        1
                    
                    
                        n
                    
                
            
         fitted by the random forest model, and estimating             
                g
                
                    
                        X
                    
                
                =
                 
                λ
                •
                R
                F
                (
                X
                )
                 
            
         with respect to a tuning parameter λ.

6. (Original) The method of Claim 4 or 5, wherein a value of the tuning parameter λ is 1.

7. (Original) The method of Claim 4 or 5, wherein the tuning parameter λ is calculated by using a logistic regression model without intercept.

8. (Amended) The method of Claim 1, wherein 
each independent variable Xij of the sample data is (i) a physical quantity of a specific material included in a biological sample acquired from an individual patient or (ii) at least one demographical variable of the individual patient.

9. (Amended) The method of Claim [[8]] 1, wherein the specific disease is breast cancer or stomach cancer. 

10. (Amended) A computing device for 2-class classification of a specific subject as a patient of a specific disease, comprising:
a communication part for acquiring sample data (Y1, X1), …, (Yn, Xn), which is independently and identically distributed, and which corresponds to concentrations of specific substances included in biological samples acquired from subjects, wherein n is the number of the sample data, Xi = (1, Xi1, …, Xid)T ∈ X ⊂ Rd is a d-dimensional vector, Yi has or is manipulated to have a value of -1 or 1, and -1 and 1 are each set as respectively corresponding to [[two]] one of two classes; and
a processor for: β of a model equation
            
                G
                (
                x
                )
                =
                E
                 
                
                    
                        P
                        
                            
                                Y
                                |
                                X
                            
                        
                    
                
                =
                P
                
                    
                        Y
                        =
                        1
                    
                    
                        X
                    
                
                =
                 
                
                    
                        e
                        x
                        p
                         
                        
                            
                                2
                                
                                    
                                        X
                                    
                                    
                                        T
                                    
                                
                                β
                                +
                                2
                                g
                                (
                                X
                                )
                            
                        
                    
                    
                        1
                        +
                        
                            
                                exp
                            
                            ⁡
                            
                                 
                                
                                    
                                        2
                                        
                                            
                                                X
                                            
                                            
                                                T
                                            
                                        
                                        β
                                        +
                                        2
                                        g
                                        (
                                        X
                                        )
                                    
                                
                            
                        
                    
                
            
        
, and
            
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                P
                                (
                                Y
                                =
                                1
                                |
                                X
                                )
                            
                            
                                P
                                (
                                Y
                                =
                                -
                                1
                                |
                                X
                                )
                            
                        
                    
                
                =
                
                    
                        X
                    
                    
                        T
                    
                
                β
                +
                g
                (
                X
                )
            
        
, wherein β = (β0, β1, …, βd), X is an independent variable, Y is a dependent variable, and the function g takes a form of a random forest model[[,]] ; 		            
                
                    
                        β
                    
                    ^
                
            
        ; and 		            
                
                    
                        g
                    
                    ^
                
            
        concentration of specific substances included in at least one biological sample acquired from the specific [[item]] subject by using the estimator             
                
                    
                        β
                    
                    ^
                
            
         of the unknown parameter β and the estimator             
                
                    
                        g
                    
                    ^
                
            
         of the function g, to thereby acquire an estimator             
                
                    
                        G
                    
                    ^
                
            
         of the function G.

11. (Amended) The computing device of Claim 10            
                
                    
                        G
                    
                    ^
                
            
        with new data Xnew [[is]] inputted, the processor further to calculate a value of             
                
                    
                        G
                    
                    ^
                
            
        (Xnew) and a specific class of the specific [[item]] subject by referring to the value of the calculated             
                
                    
                        G
                    
                    ^
                
            
        (Xnew).

12. (Amended) The computing device of Claim 10, wherein            
                
                    
                        β
                    
                    ^
                
            
         of the unknown parameter β is calculated by using
            
                
                    
                        β
                    
                    ^
                
                =
                
                    
                        
                            
                                argmin
                            
                            
                                β
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                L
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        ,
                                        
                                            
                                                X
                                            
                                            
                                                i
                                            
                                            
                                                T
                                            
                                        
                                        β
                                    
                                
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                            
                        
                    
                
            
        
            
                
                    
                        
                            
                                 
                                =
                                 
                                
                                    
                                        argmin
                                    
                                    
                                        β
                                    
                                
                            
                            
                                                          
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                l
                                o
                                g
                                ⁡
                                [
                                1
                                +
                                e
                                x
                                p
                                ⁡
                                (
                                -
                                2
                                
                                    
                                        y
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        X
                                    
                                    
                                        i
                                    
                                    
                                        T
                                    
                                
                                β
                                )
                                ]
                            
                        
                    
                
            
        
,
wherein yi is an actually measured Y value of i-th sample data, 
Xi=(1, Xi1, … , XiD)T is an actually measured X value of the i-th sample data, 
Xij is a value of a j-th independent variable of the actually measured X value of the i-th sample data, and
D is the number of independent variables including the j-th independent variable.
 
13. (Amended) The computing device of Claim 10, wherein            
                
                    
                        g
                    
                    ^
                
            
         
            
                
                    
                        g
                    
                    ^
                
                =
                
                    
                        
                            
                                argmin
                            
                            
                                g
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                L
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                X
                                            
                                            
                                                i
                                            
                                            
                                                T
                                            
                                        
                                        
                                            
                                                β
                                            
                                            ^
                                        
                                        +
                                        g
                                        
                                            
                                                
                                                    
                                                        X
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                            
                        
                    
                
            
        
            
                 
                 
                 
                 
                 
                =
                
                    
                        
                            
                                argmin
                            
                            
                                g
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        [
                                        1
                                        +
                                        
                                            
                                                exp
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        -
                                                        2
                                                        
                                                            
                                                                y
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        X
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        T
                                                                    
                                                                
                                                                
                                                                    
                                                                        β
                                                                    
                                                                    ^
                                                                
                                                                +
                                                                g
                                                                
                                                                    
                                                                        
                                                                            
                                                                                X
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ]
                                    
                                
                            
                        
                    
                
            
        
of the function g is calculated by using a negative slope and a tuning parameter λ≥0, and
wherein             
                
                    
                        y
                    
                    
                        i
                    
                
            
         is an actually measured Y value of i-th sample data, 
Xi=(1, Xi1, … , XiD)T is an actually measured X value of the i-th sample data, and 
Xij is a value of a j-th independent variable of the actually measured X value of the i-th sample data.

14. (Amended) The computing device of Claim 10, wherein estimating the function g includes steps of:
[[(ii1)]] calculating
            
                
                    
                        r
                    
                    
                        i
                    
                
                =
                
                    
                        2
                        
                            
                                y
                            
                            
                                i
                            
                        
                        •
                        e
                        x
                        p
                        ⁡
                        (
                        -
                        2
                        
                            
                                y
                            
                            
                                i
                            
                        
                        •
                        
                            
                                X
                            
                            
                                i
                            
                            
                                T
                            
                        
                        
                            
                                β
                            
                            ^
                        
                        )
                    
                    
                        1
                        +
                        e
                        x
                        p
                        ⁡
                        (
                        -
                        2
                        
                            
                                y
                            
                            
                                i
                            
                        
                        •
                        
                            
                                X
                            
                            
                                i
                            
                            
                                T
                            
                        
                        
                            
                                β
                            
                            ^
                        
                        )
                    
                
                 
                ,
                 
                i
                =
                1
                ,
                 
                …
                …
                .
                .
                ,
                 
                n
            
        
wherein yi is an actually measured Y value of i-th sample data, 
Xi=(1, Xi1, … , XiD)T is an actually measured X value of the i-th sample data, 
Xij is a value of a j-th independent variable of the actually measured X value of the i-th sample data, and
D is the number of independent variables including the j-th independent variable; and 
X) resulting from data             
                
                    
                        {
                        (
                        
                            
                                r
                            
                            
                                i
                            
                        
                        ,
                         
                        
                            
                                X
                            
                            
                                i
                            
                        
                        )
                        }
                    
                    
                        i
                        =
                        1
                    
                    
                        n
                    
                
            
         fitted by the random forest model, and estimating             
                g
                
                    
                        X
                    
                
                =
                 
                λ
                •
                R
                F
                (
                X
                )
                 
            
         with respect to a tuning parameter λ.

15. (Original) The computing device of Claim 13 or 14, wherein a value of the tuning parameter λ is 1.

16. (Original) The computing device of Claim 13 or 14, wherein the tuning parameter λ is calculated by using a logistic regression model without intercept.

17. (Amended) The computing device of Claim 10, wherein 
each independent variable Xij of the sample data is (i) a physical quantity of a specific material included in a biological sample acquired from an individual patient or (ii) at least one demographical variable of the individual patient.

18. (Amended) The computing device of Claim [[17]] 10, wherein the specific disease is breast cancer or stomach cancer.
                       Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1-18: The present invention is a method and a device for 2-class classification of a specific subject as a patient of a specific disease.   Independent claims 1 and 10, identify the following unique and distinct limitations. “Yi has a value of -1 or 1, and -1 and 1 are each set as respectively corresponding to one of two classes, estimating an unknown parameter β of a model equation
            
                G
                (
                x
                )
                =
                E
                 
                
                    
                        P
                        
                            
                                Y
                                |
                                X
                            
                        
                    
                
                =
                P
                
                    
                        Y
                        =
                        1
                    
                    
                        X
                    
                
                =
                 
                
                    
                        e
                        x
                        p
                         
                        
                            
                                2
                                
                                    
                                        X
                                    
                                    
                                        T
                                    
                                
                                β
                                +
                                2
                                g
                                (
                                X
                                )
                            
                        
                    
                    
                        1
                        +
                        
                            
                                exp
                            
                            ⁡
                            
                                 
                                
                                    
                                        2
                                        
                                            
                                                X
                                            
                                            
                                                T
                                            
                                        
                                        β
                                        +
                                        2
                                        g
                                        (
                                        X
                                        )
                                    
                                
                            
                        
                    
                
            
        
and
            
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                P
                                (
                                Y
                                =
                                1
                                |
                                X
                                )
                            
                            
                                P
                                (
                                Y
                                =
                                -
                                1
                                |
                                X
                                )
                            
                        
                    
                
                =
                
                    
                        X
                    
                    
                        T
                    
                
                β
                +
                g
                (
                X
                )
            
        
β = (β0, β1, …, βd), X is an independent variable and Y is a dependent variable, and the function g takes a form of a random forest model,
estimating the function g by using the random forest model and 
estimating the function G as an estimating equation for new data corresponding to concentration of specific substances included in at least one biological sample acquired from the specific subject by using the estimator             
                
                    
                        β
                    
                    ^
                
            
         of the unknown parameter β and the estimator             
                
                    
                        g
                    
                    ^
                
            
         of the function g to thereby acquire an estimator             
                
                    
                        G
                    
                    ^
                
            
         of the function G”. The prior art of record to KIM YONG DAI (KR 2013 0004203) disclose 2-class classification of a specific subject as a patient of a specific disease acquiring sample data (Y1, X1), …, (Yn, Xn), which is independently and identically distributed, and which corresponds to concentrations of specific substances included in biological samples acquired from subjects, wherein n is the number of the sample data, Xi = (1, Xi1, …, Xid)T ∈ X ⊂ Rd is a d-dimensional vector , however fails to anticipate or render the above  limitations obvious singularly or in combination. 

                           Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 June 14, 2022